This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 TAAMER FASHEH,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 35,302

 5 DANEA LEIGH,

 6          Respondent-Appellee,

 7 and

 8 STATE OF NEW MEXICO ex rel.,
 9 STATE OF FLORIDA,

10          Intervenor-Appellee.

11 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
12 Sarah C. Backus, District Judge

13 Taamer Fasheh
14 Taos, NM

15 Pro Se Appellant

16 Dwight E. Thompson Law Office, PC
17 Dwight Ewing Thompson
18 Savannah, GA

19 for Appellee
 1 Hector H. Balderas, Attorney General
 2 Lila Bird, Special Assistant Attorney General
 3 Santa Fe, NM

 4 for Intervenor-Appellee


 5                            MEMORANDUM OPINION

 6 VIGIL, Judge.

 7   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 8 summary disposition. No memorandum opposing summary affirmance has been filed

 9 and the time for doing so has expired.

10   {2}   REVERSED.

11   {3}   IT IS SO ORDERED.


12                                                _______________________________
13                                                MICHAEL E. VIGIL, Judge


14 WE CONCUR:


15 ___________________________
16 JONATHAN B. SUTIN, Judge


17 ___________________________
18 J. MILES HANISEE, Judge




                                              2